Title: To James Madison from Noah Webster, 20 February 1809
From: Webster, Noah
To: Madison, James



Sir,
New Haven Feby. 20. 1809

I am engaged in a literary pursuit, which I believe to be very interesting to my country, & in this opinion I have the concurrence of Gentlemen of the first talents in this State.  In this pursuit however I have neither assistance nor patronage.  I want many books which are not to be procured in America, & which cannot easily be obtained by orders, as some of them are rare in Europe.  In addition to this, I have not the means of purchasing them to the extent I wish; much less to bear the expenses of a voyage to Europe.  I have thought it possible, tho’ by no means probable, that I might perform some services for government, in Europe.  I know not that I have the requisite talents to justify an appointment to which Any considerable emolument is attached, & I cannot consent to make a voyage merely as a messenger.  Possibly an occasion may occur in which the objects of government may be answered in coincidence with my own private interest & views.  I am Sensible, that, to any appointment of this kind, there is a weighty objection, that, on political subjects, I differ from the present administration, & if the next administration shall pursue a system substantially the same, I must be opposed to it on principle.  I therefore make no specific request; for while I know myself sincerely the friend of my country, & of a republican government, I must say, I think the measures of the present administration are fundamentally wrong.  On Subjects of this kind it becomes not me to interpose my private opinions; but as the administration will, in a few days, devolve into your hands, it must be important to you to know the opinions of Gentlemen in all parts of the country.  The crisis is very interesting, & great wisdom is necessary to allay the present ferment.  I will therefore take the liberty of suggesting a few thoughts, confiding in that candor which I have often witnessed in your character.
That the embargo cannot be much longer continued, is certain.  Hitherto respectable men of all descriptions have generally frowned on attempts to violate the laws; & for the tranquillity that has prevailed, the administration is much indebted to political opponents, as well as to friends.  But the enforcing law entrenches so far on principles hitherto held sacred, that it will meet with firm opposition from all the federalists, & Mr. Jefferson’s supporters are either deserting his cause, or becoming so lukewarm, at least in great numbers, that his strength, in the northern states, is materially impaired.  The experiment of suspending commerce has been a hazardous one, & such as no future administration, I think, would venture to recommend.
There is another subject which I will mention, as I once saw, in some communication of yours, a remark that there was an "habitual opposition," to the administration.  So far as foreign relations have given rise to that opposition, I shall wave any observations on the subject.  But a great part of that opposition has sprung from the interior administration.  On this subject, permit me to remark, Sir, that opposition will be habitual, until there is an entire change of principles in regard to appointments.  In selecting persons for Offices, the President has generally, if not exclusively, consulted those who profess to be his particular friends.  In all governments, I beleive, those who make the most professions of attachment to the Chief Magistrate are Office Seekers & of course flatterers.  May it not be affirmed that in every government on earth, Office-seekers are improper persons to be consulted, in regard to public measures; especially in regard to appointments?  Will they not deceive, whenever it is for their interest?
In every society & in every town, there are some persons, whose conduct, for a series of years, has secured the confidence of their fellow-citizens.  This confidence is founded on a knowledge of their personal worth, their religion, their virtue, their talents, their integrity, their industry or other praise-worthy qualities.  These men are the friends of their country.  Whatever may be their opinion of a particular Cheif Magistrate, they are always well-wishers to the peace & prosperity of their country.  As the greatest part of Such characters have no wish to obtain any office, & as the most respectable men are the least forward to recommend themselves, their opinion of proper persons to fill offices will always, or almost always secure a Chief Magistrate from imposition.  For instance, in this State, if the President, instead of attempting to support a party by appointments, & consulting a few confidential friends, will obtain the opinion of the Justices & Selectmen of the town in which an appointment is to be made, I pledge myself, Sir, that he will generally find the most suitable characters & faithful men.  And what is, if possible, of more consequence, he will secure the confidence of people of both parties.
Hitherto, Sir, many of the appointments in the States where I am acquainted, have been very improper, some of them, an outrage upon the community.  And unless the system shall be entirely changed, it is impossible for government to have the public confidence.  The present system will no longer answer the purpose of supporting the administration.  The means are not equal to the end.  Nor do I know that any means will now be sufficient to effect the object.  They will not, without a material change of measures in regard to foreign relations.  But as to the internal administration, whenever a chief magistrate shall adopt the mode here mentioned, or one substantially the same, he will certainly find faithful officers, & in a great measure, neutralize opposition.
The great body of our respectable men, in New England, are beleivers in the Christian religion, & warmly attached to its support; and they have more confidence in men who adhere to that religion, than in those who reject it.  The Chief Magistrate who disregards this consideration, in his appointments, in these states, will very much impair the public confidence in his administration.  Whatever may be his private opinions on any subject, he will, I apprehend, always find it his interest to accommodate his administration to popular opinions, when not directly subversive of government, or opposed to the public safety.
As these remarks proceed from the purest motives, I have no doubt you will duly appreciate my intention, & do me the favor to beleive, I am with great respect Sir, Your Most Obedt. & most huml. Servt.

Noah Webster jun

